In coram nobis proceedings, defendant appeals from two orders of the County Court, Suffolk County, dated, respectively, November 30, 1961 and January 23, 1962, which denied, without a hearing, his applications to vacate a judgment of said court, rendered October 7, 1958 after a jury trial, convicting him of robbery in the first degree (three counts), assault in the first degree and petit larceny, and imposing sentence. Orders affirmed. No opinion. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.